Case: 4:16-cv-02163-CDP Doc. #: 265 Filed: 08/06/20 Page: 1 of 5 PageID #: 5166




                      Request for discovery clarification
Counterclaim defendant (Tonia Haddix) requests clarification on scope of
discovery being performed by counterclaim plaintiffs. As well clarification
of time frame for discovery clarification is needed.
Sent counterclaim plaintiffs (PETA) some interrogatories on 7/24/2020
with a return email dated 7/28/2020 objecting answering them stating
that the date for discovery was past (6/30/2020). Counterclaim defendant
believes per case management ruling that the date for discovery has been
extended. So would like to request clarification from the. Kurt as to the
proper timeframe for discovery.

Tonia Haddix
12340 State Rd CC
Festus MO 63028
417 440-1351
Lazyjet69@yahoo.com
Case: 4:16-cv-02163-CDP Doc. #: 265 Filed: 08/06/20 Page: 2 of 5 PageID #: 5167




Exhibit A
Case: 4:16-cv-02163-CDP Doc. #: 253 Filed: 07/20/20 Page: 1 of 2
PageID #: 5004
MISSOURI PRIMATE FOUNDATION, ) et al., ) ) Plaintiffs and )
Counterclaim Defendants, ) ) v. ) ) PEOPLE FOR THE ETHICAL )
TREATMENT OF ANIMALS, INC., et al., ) ) Defendants and )
Counterclaim Plaintiffs. )
Case No. 4:16-cv-02163
UNITED STATES DISTRICT COURT EASTERN DISTRICT OF
MISSOURI EASTERN DIVISION
FIFTH AMENDED CASE MANAGEMENT ORDER TRACK 3: COMPLEX
IT IS HEREBY ORDERED that the following schedule shall apply and
govern the remainder of this case.
 I.
1.
SCHEDULING PLAN
The remainder of discovery shall proceed in the following manner:
(a) Any requests for inspections of premises pursuant to Rule
24(a)(2), Fed. R. Civ. P., shall be made no later than October 16,
2020. All inspections must be completed by no later than November
13, 2020.
(b) Counterclaim defendant Tonia Haddix shall disclose all expert
witnesses and shall provide the reports or other information
required by Rule 26(a)(2), Fed. R. Civ. P., no later than November 20,
2020.
(c) Any expert witnesses designated by Haddix and any experts
designated by PETA shall be made available for depositions, and
have depositions completed, by no later than December 18, 2020.
(d) All parties must disclose any rebuttal expert witnesses and must
provide the reports or other information required by Rule
26(a)(2)(B) and (C), Fed. R. Civ. P., no later than January 8, 2021. All
rebuttal expert witnesses must be made available for depositions,
and have depositions completed, no later than January 22, 2021.
    1
Case: 4:16-cv-02163-CDP Doc. #: 265 Filed: 08/06/20 Page: 3 of 5 PageID #: 5168




Case: 4:16-cv-02163-CDP Doc. #: 253 Filed: 07/20/20 Page: 2 of 2
PageID #: 5005
(e) The parties shall complete all discovery in this case no later than
January 22, 2021.
(f) Any motions to dismiss, motions for summary judgment, motions
for judgment on the pleadings, or any motions to limit or exclude
expert testimony must be filed no later than February 5, 2021.
Opposition briefs shall be filed no later than twenty-one (21) days
after the motion or February 26, 2021, whichever is earlier. Any
reply brief may be filed no later than seven (7) days following the
response brief or March 5, 2020, whichever is earlier.
II. ORDER RELATING TO TRIAL
This action is removed from the January 19, 2021 trial docket and is
reset for a NON-
JURY trial on Tuesday, April 27, 2021 at 9:00 a.m. This is a two week
docket.
The remainder of the Order Relating to Trial set out in the original
Case Management Order (ECF 53) remains in full force and effect,
with pretrial materials now due by the deadlines in advance of the
new trial setting.
Failure to comply with any part of this Order may result in the
imposition of sanctions.
      Dated this 20th day of July, 2020.
CATHERINE D. PERRY
UNITED STATES DISTRICT JUDGE

Exhibit B

First set of interrogatories for counterclaim defendant’s PETA
1) On the page that PETA placed on the internet of MS Casey and
Missouri Primate Foundation there is a donate button for this
campaign. How much money was collected off this page to ‘save
these chimpanzees”?
Case: 4:16-cv-02163-CDP Doc. #: 265 Filed: 08/06/20 Page: 4 of 5 PageID #: 5169




Response:




2) How did PETA become affiliated with Angela Scott?
Response




   3) Was money or any other type of payments or compensation
   given to Angela Scott for being the civilian in the lawsuit with
   counterclaim defendant’s?
Response




    4) Has PETA or any entity provided any monies or
    compensation to Center for Great Apes?
Case: 4:16-cv-02163-CDP Doc. #: 265 Filed: 08/06/20 Page: 5 of 5 PageID #: 5170




    5) Is PETA or it’s entities know as a terrorist organization by the
    United States Government?




    6) How many Endangered Species Act has PRTA filed in the
    United States Federal Court system? How many have gone to
    trial? Or how many has had a summary judgment? Or how many
    have been settled with the other part


    7) How many of the animals removed from these cases have
    been placed in globally federated sanctuaries? And how many
    have died or has been seriously injured?




    8) How did PETA know about MPF?
